Citation Nr: 0308749	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-05 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to April 6, 2001 for 
the award of a 100 percent schedular disability evaluation 
for the veteran's end-stage renal disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1971 to May 1984.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which 
recharacterized the veteran's service-connected renal 
disorder as end-stage renal disease evaluated as 100 percent 
disabling and effectuated the award as of April 6, 2001.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


REMAND

In his May 2002 Appeal to the Board (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  In her March 2003 written statement, the accredited 
representative reiterated that the veteran wished to have a 
hearing before a Veterans Law Judge sitting at the RO.  
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See the Veterans' Benefits Improvement Act of 1994, Pub. L.  
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV. 
Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.   



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


